NOS. 12-15-00240-CR
                                     12-15-00241-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

HENRY EARL RANDLE,                              §      APPEALS FROM THE 145TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      NACOGDOCHES COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Henry Earl Randle appeals two convictions for theft of property valued at less than
$1,500 with two or more previous theft convictions.        Appellant’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),
and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                         BACKGROUND
       Appellant was charged by two indictments with theft of property valued at less than
$1,500 with two or more previous theft convictions and pleaded “guilty.” The matter proceeded
to a bench trial on punishment. The trial court assessed his punishment at imprisonment for one
year in each case, to be served concurrently. This appeal followed.


                       ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel relates that he has reviewed the appellate record and found no error
that could arguably support an appeal. In compliance with High v. State, 573 S.W.2d 807, 812
(Tex. Crim. App. [Panel Op.] 1978), counsel’s brief contains a thorough professional evaluation
of the record demonstrating why there are no arguable grounds to be advanced.1
         We have considered counsel’s brief and conducted our own independent review of the
record. Id. at 811. We have found no reversible error.


                                                   CONCLUSION
         As required by Anders and Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw. See also In re Schulman, 252
S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding).                          We carried the motion for
consideration with the merits. Having done so, we agree with Appellant’s counsel that the
appeal is wholly frivolous. Accordingly, we grant counsel’s motion for leave to withdraw and
affirm the judgment of the trial court.
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a
copy of the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35.
Should Appellant wish to seek review of these cases by the Texas Court of Criminal Appeals, he
must either retain an attorney to file a petition for discretionary review on his behalf or he must
file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of this court’s judgment or the date the last timely motion for
rehearing was overruled by this court.                 See TEX. R. APP. P. 68.2(a).               Any petition for
discretionary review must be filed with the Texas Court of Criminal Appeals. See TEX. R. APP. P.
68.3(a). Any petition for discretionary review should comply with the requirements of Rule 68.4
of the Texas Rules of Appellate Procedure. See In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered October 21, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)



         1
            Counsel for Appellant certified in his brief that he provided Appellant with a copy of the brief. Appellant
was given time to file his own brief in this cause. The time for filing such a brief has expired and no pro se brief has
been filed.


                                                           2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 21, 2016


                                         NO. 12-15-00240-CR


                                      HENRY EARL RANDLE,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 145th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. F1320287)

                        THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 21, 2016


                                         NO. 12-15-00241-CR


                                      HENRY EARL RANDLE,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 145th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. F1320014)

                        THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.